Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bayersdorfer (US 6,450,678 B1) in view of Takuma (JP2009279999A).
With regards to claim 1, Bayersdorfer discloses an interior decorating item such as a seat for a motor vehicle comprising an optical wave guide (i.e., bead for decorating a target member) comprising a bead member and leg portion as shown in an annotated version of Figure 2 of Bayersdorfer on the following page (Abstract; Fig. 2). The bead member has a main portion formed of a light-transmitting material (i.e., the entirety of the bead member constitutes a main portion), the bead member having first and second ends opposite each other, the first end being located adjacent to a leg portion (Abstract; Figure 2; claims 1-3). The leg portion extends from the first bead member, and has a seam connection 15 (sewn portion) attached onto the target member (the target member comprises portions 11, 12, 13, and 14) (Fig. 2; col. 5, lines 26-40). The bead member may be considered to protrude from the target member as shown in Figure 2 as the bead may be considered to extend from a portion of the target member. The bead member further comprises an optical wave guide 1 which is disclosed as colored (i.e., constituting a color portion provided in the bead member) (col. 4, lines 40-47). Given that 
Bayersdorfer does not appear to explicitly teach the first and second visual designs as being different. However, Bayersdorfer acknowledges that a reflection means is necessary in order for the optical wave guide to function properly (col. 4. Lines 16-26).
	Takuma teaches a light structure for vehicle cabin comprising a reflective material h. The inclusion of a reflective material h leads to directional emission of light in a direction perpendicular to a leg portion (i.e., such that the design A is different from a design B, in that design A has an increased amount of light emitted) (Takuma: Fig. 2; para. [0001], [0015]-[0018]). Bayersdorfer and Takuma are analogous art because they are related to the same field of endeavor of optical wave guide lighting for vehicle interiors. One of ordinary skill would have found it obvious to have included the reflective material h of Takuma, and moreover to have incorporated directional light emission into the bad member of Bayersdorfer, such that a first design A is different from a second design B, in order to enable emission of light from a circumferential surface not provided with the reflective layer using a light source provided at the end of the light pipe, such reflection having directivity conventionally preferred in the art (Takuma: Fig. 2; para. [0001], [0015]-[0018]). This teaching is commensurate with the requirement of Bayersdorfer to have a reflection means which enables direction of light from a light source (See above discussion).

	With regards to claim 2, Bayersdorfer teaches that the wave guide comprises a hollow part 2 (includes a first end of the bead member) which is made of a colored film (includes some portion which is colored) (Bayersdorfer: Fig. 2; col. 4, lines 40-47; col. 5, lines 15-18). Alternatively, Bayersdorfer teaches the creation of varied color effects using colored plastic films, with respect to thought given to designing the optical guide (i.e., Bayersdorfer teaches adjusting the color of different parts of the beading using multiple, different color effects, which is interpreted as including different regions of the beading).
With regards to claim 3, one of ordinary skill in the art would have found it obvious for the colored portion to be provided between the first end of the linear bead member and the sewn portion of the leg portion in order to enable emission of light from a circumferential surface not provided with the reflective layer using a light source provided at the end of the light pipe, such reflection having associated directivity conventionally preferred in the art (Takuma: Fig. 2; para. [0001], [0015]-[0018]).  
With regards to claim 4, Bayersdorfer teaches that the wave guide comprises a hollow part 2 (includes the formation of a leg portion having an outer region) which is made of a colored film (includes a region of the leg portion which may be colored) (Bayersdorfer: Fig. 2; col. 4, lines 40-47; col. 5, lines 15-18). Alternatively, Bayersdorfer teaches the creation of varied color effects using colored plastic films, with respect to thought given to designing the optical guide (i.e., Bayersdorfer teaches adjusting the color of different parts of the beading using multiple, different color effects, which is interpreted as including different regions of the beading).
With regards to claim 5, one of ordinary skill would have found it obvious to have made the leg portion integrally formed with the bead member, and therefore both the leg portion and bead member 
With regards to claim 6, it is noted that the step of coloring a light-transmitting material constitutes product-by-process language. A product claim is not limited to the selection of specific process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, it is not seen how forming the claimed beading by coloring a light transmitting material is structurally different from other processes of obtaining a colored light-transmitting material (e.g., by a process such as starting with a pre-colored light-transmitting material before formation of the beading, or beginning with a light-transmitting material which is colored as it is formed).
With regards to claim 8, the recitation that the linear member and leg portion are integrally molded "through two-color molding" constitutes product-by-process language. For the purposes of examination, product-by-process limitations do not limit the claim to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a beading comprising a linear member integrally joined to a leg portion. Bayersdorfer and Takuma suggest such a product.
With regards to claim 9, one of ordinary skill would have found it obvious for the bead to include a reflective layer "h" (i.e., decoration member) which is configured to be visible in a region where the bead member (i.e. includes colored portion) is seen from above the second end in order to enable emission of light from a circumferential surface not provided with the reflective layer using a light source provided at the end of the light pipe, such reflection having directivity conventionally preferred in the art (Takuma: Fig. 2; para. [0001], [0015]-[0018]).

With regards to claim 12, Takuma further teaches that the bead may be entirely colored, leading to a bead member which has a colored portion provided in its entirety (See above discussion).
	With regards to claim 13, Bayersdorfer teaches that the wave guide comprises a hollow part 2 which includes a leg portion (includes a first portion) and a circular portion (second portion), the second portion protruding from the leg portion (and therefore also the first portion) into the bead member (the entire beading) (Bayersdorfer: Fig. 2). The leg portion which is made of a colored film (includes some portion which is colored) (Bayersdorfer: Fig. 2; col. 4, lines 40-47; col. 5, lines 15-18). Alternatively, Bayersdorfer teaches the creation of varied color effects using colored plastic films, with respect to thought given to designing the optical guide (i.e., Bayersdorfer teaches adjusting the color of different parts of the beading using multiple, different color effects, which is interpreted as including different regions of the beading).
With regards to claims 14 and 15, Takuma discloses the bead, and therefore also the colored portion, as having a convex shape starting from the leg portion, and the colored portion is concave to the leg portion (Takuma: Fig. 2). One of ordinary skill would have selected such a structure under the motivation of creating a directive light source (See above discussion).


Response to Arguments
Applicant’s arguments have been considered but they are not found persuasive.
The Examiner notes that although it was agreed that the term “integrally formed with” would distinguish over the prior art of record during the interview on December 4th, 2020, on further review, it is noted that the record does not clearly define what is meant by the phrase “integrally formed with.” The arguments are not persuasive as there is no definition in the present specification as to the meaning of the phrase “integrally formed with,” nor has the metes and bounds of the term been discussed. It is clear that Bayersdorfer does not possess a bead portion and leg portion made of a continuous same material. However, “integrally formed with” includes interpretations, such as the bead portion and leg portion being a part of the same object (i.e., in this case, the beading).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783